
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.37



CARDIONET, INC.
EMPLOYMENT AGREEMENT


        This EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into
effective as of                                    , 2008 (the "Effective Date")
by and among CARDIONET, INC. (the "Company") and JOHN IMPERATO (the
"Executive"). The Company and Executive are hereinafter collectively referred to
as the "Parties", and individually referred to as a "Party". This Agreement
supersedes all prior and contemporaneous oral or written employment agreements
or arrangements between Executive and the Company.


RECITALS

        A.    The Company desires assurance of the association and services of
Executive in order to retain Executive's experience, skills, abilities,
background and knowledge, and is willing to continue to engage Executive's
services on the terms and conditions set forth in this Agreement.

        B.    Executive desires to continue to be in the employ of the Company,
and is willing to accept such continued employment on the terms and conditions
set forth in this Agreement.


AGREEMENT

        In consideration of the foregoing Recitals and the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
Parties, intending to be legally bound, agree as follows:

1.     EMPLOYMENT.

        1.1    Title.    Effective as of the Effective Date, Executive's
position shall be the Company's Senior Vice President, Business Operations
subject to the terms and conditions set forth in this Agreement.

        1.2    Term.    The term of this Agreement shall begin on the Effective
Date and shall continue until it is terminated pursuant to Section 4 herein (the
"Term").

        1.3    Duties.    Executive shall do and perform all services, acts or
things necessary or advisable to manage and conduct the business of the Company
and that are normally associated with the position of Senior Vice President,
Business Operations. Executive shall report to the Chief Executive Officer of
the Company.

        1.4    Policies and Practices.    The employment relationship between
the Parties shall be governed by this Agreement and by the policies and
practices established by the Company and the Company's Board of Directors, or
any committee thereof to which the Company's Board of Directors has delegated
responsibility for compensation matters, (the "Board"). In the event that the
terms of this Agreement differ from or are in conflict with the Company's
policies or practices or the Company's Employee Handbook, this Agreement shall
control.

        1.5    Location.    Unless the Parties otherwise agree in writing,
during the Term Executive shall perform the services Executive is required to
perform pursuant to this Agreement at the Company's offices in Conshohocken,
Pennsylvania; provided, however, that the Company may from time to time require
Executive to travel temporarily to other locations in connection with the
Company's business.

1

--------------------------------------------------------------------------------



2.     LOYAL AND CONSCIENTIOUS PERFORMANCE; NONCOMPETITION.

        2.1    Loyalty.    During Executive's employment by the Company,
Executive shall devote Executive's full business energies, interest, abilities
and productive time to the proper and efficient performance of Executive's
duties under this Agreement.

        2.2    Covenant not to Compete.    During the Term, and during any
period thereafter in which Executive is receiving severance benefits from the
Company, Executive shall not engage in competition with the Company and/or any
of its Affiliates (as defined below), either directly or indirectly, in any
manner or capacity, as adviser, principal, agent, affiliate, promoter, partner,
officer, director, employee, stockholder, owner, co-owner, consultant, or member
of any association or otherwise, in any phase of the business of developing,
manufacturing and marketing of products or services that are in the same field
of use or which otherwise compete with the products or services of the Company,
except with the prior written consent of the Board. For purposes of this
Agreement, "Affiliate," means, with respect to any specific entity, any other
entity that, directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with such specified
entity.

        2.3    Agreement not to Participate in Company's Competitors.    During
the Term, Executive agrees not to acquire, assume or participate in, directly or
indirectly, any position, investment or interest known by Executive to be
adverse or antagonistic to the Company, its business, or prospects, financial or
otherwise, or in any company, person, or entity that is, directly or indirectly,
in competition with the business of the Company or any of its Affiliates.
Ownership by Executive, in professionally managed funds over which Executive
does not have control or discretion in investment decisions, or as a passive
investment, of less than two percent (2%) of the outstanding shares of capital
stock of any corporation with one or more classes of its capital stock listed on
a national securities exchange or publicly traded on a national securities
exchange or in the over-the-counter market shall not constitute a breach of this
Section 2.3.

3.     COMPENSATION OF EXECUTIVE.

        3.1    Base Salary.    The Company shall pay Executive a base salary at
the annualized rate of Three Hundred Thousand Dollars ($300,000) (the "Base
Salary"), less payroll deductions and all required withholdings, payable in
regular periodic payments in accordance with the Company's normal payroll
practices. The Base Salary shall be prorated for any partial year of employment
on the basis of a three hundred sixty-five (365) day fiscal year.

        3.2    Discretionary Bonus.    In addition to Executive's Base Salary,
Executive shall be eligible to receive an annual discretionary bonus under the
Company's Management Incentive Program. The bonus amount Executive may receive,
if any, shall be discretionary and based upon the target bonus amount determined
by the Board and the other criteria set forth in the Management Incentive
Program as determined by and evaluated by the Board in its sole and absolute
discretion. Any bonus earned by Executive shall be paid in accordance with the
Company's Management Incentive Program.

        3.3    Expense Reimbursements.    The Company shall reimburse Executive
for all reasonable business expenses Executive incurs in conducting his duties
hereunder, pursuant to the Company's usual expense reimbursement policies, but
in no event later than thirty (30) days after the end of the calendar month
following the month in which such expenses were incurred by Executive; provided
that Executive supplies the appropriate substantiation for such expenses no
later than the end of the calendar month following the month in which such
expenses were incurred by Executive.

        3.4    Changes to Compensation.    Executive's compensation shall be
reviewed periodically and may be changed from time to time in the Company's sole
discretion.

2

--------------------------------------------------------------------------------



        3.5    Employment Taxes.    All of Executive's compensation shall be
subject to customary withholding taxes and any other employment taxes as are
commonly required to be collected or withheld by the Company.

        3.6    Benefits.    Executive shall, in accordance with Company policy
and the terms of the applicable plan documents, be eligible to participate in
benefits under any benefit plan or arrangement that may be in effect from time
to time and made available to the Company's senior management employees.
Executive shall also be eligible for paid vacation and paid Company holidays in
accordance with Company policy.

        3.7    Indemnification.    The Company shall, to the maximum extent
permitted by law, indemnify and hold Executive harmless against any costs and
expenses, including reasonable attorneys' fees, judgments, fines, settlements
and other amounts incurred in connection with any proceeding arising out of, by
reason of or relating to Executive's employment by the Company. The Company
shall also advance to Executive any costs and expenses incurred in defending any
such proceeding to the maximum extent permitted by law. The Company shall also
provide Executive with coverage as a named insured under a directors and
officers liability insurance policy maintained for the Company's directors and
officers. The Company shall continue to maintain directors and officers
liability insurance for the benefit of Executive during the Term and for at
least three (3) years following the termination of Executive's employment with
the Company. This obligation to provide insurance and indemnify Executive shall
survive expiration or termination of this Agreement with respect to proceedings
or threatened proceedings based on acts or omissions of Executive occurring
during Executive's employment with the Company or with any of its Affiliates.
Such obligations shall be binding upon the Company's successors and assigns and
shall inure to the benefit of Executive's heirs and personal representatives.

4.     TERMINATION.

        4.1    Termination by the Company.    Executive's employment with the
Company is at will and may be terminated by the Company at any time and for any
reason, or for no reason, including, but not limited to, under the following
conditions. Upon any termination by the Company, Executive agrees to resign all
positions, including as an officer and, if applicable, as a director or member
of the Board, related to the Company and its parents, subsidiaries and
Affiliates.

        4.1.1    Termination by the Company for Cause.    The Company may
terminate Executive's employment under this Agreement for "Cause" (as defined
below) by delivery of written notice to Executive. Any notice of termination
given pursuant to this Section 4.1.1 shall effect termination as of the date of
the notice, or as of such other date as specified in the notice.

        4.1.2    Termination by the Company without Cause.    The Company may
terminate Executive's employment under this Agreement without Cause at any time
and for any reason, or for no reason. Such termination shall be effective on the
date Executive is so informed, or as otherwise specified by the Company.

        4.2    Termination by Executive.    Executive's employment with the
Company is at will and may be terminated by Executive at any time and for any
reason, or for no reason, including, but not limited to, under the following
conditions. Upon any termination by Executive, Executive agrees to resign all
positions, including as an officer and, if applicable, as a director or member
of the Board, related to the Company and its parents, subsidiaries and
Affiliates.

        4.2.1    Termination by Executive for Good Reason.    Executive may
terminate his employment under this Agreement for "Good Reason" (as defined
below) in accordance with the procedures specified in Section 4.6.2 below.

3

--------------------------------------------------------------------------------



        4.2.2    Without Good Reason.    Executive may terminate Executive's
employment hereunder for other than Good Reason upon thirty (30) days' written
notice to the Company.

        4.3    Termination for Death or Complete Disability.    Executive's
employment with the Company shall automatically terminate effective upon the
date of Executive's death. In addition, subject to the requirements of
applicable law, the Company may terminate Executive's employment due to
Executive's Complete Disability (as defined below).

        4.4    Termination by Mutual Agreement of the Parties.    Executive's
employment with the Company may be terminated at any time upon a mutual
agreement in writing of the Parties. Any such termination of employment shall
have the consequences specified in such agreement.

        4.5    Compensation Upon Termination.    

        4.5.1    Death or Complete Disability.    If, during the Term,
Executive's employment shall be terminated by the Company on account of
Executive's Complete Disability as provided in Section 4.3 or due to Executive's
death, the Company shall pay to Executive, or to Executive's heirs, as
applicable, Executive's Base Salary and accrued and unused vacation benefits
earned through the date of termination at the rate in effect at the time of
termination, less standard deductions and withholdings. The Company shall
thereafter have no further obligations to Executive and/or to Executive's heirs
under this Agreement, except as otherwise provided by law.

        4.5.2    With Cause or Without Good Reason.    If, during the Term,
Executive's employment is terminated by the Company for Cause, or Executive
terminates Executive's employment hereunder without Good Reason, the Company
shall pay Executive's Base Salary and accrued and unused vacation benefits
earned through the date of termination at the rate in effect at the time of
termination, less standard deductions and withholdings. The Company shall
thereafter have no further obligations to Executive under this Agreement, except
as otherwise provided by law.

        4.5.3    Without Cause or For Good Reason.    If, during the Term, the
Company terminates Executive's employment without Cause or Executive resigns
Executive's employment for Good Reason, the Company shall pay Executive's Base
Salary and accrued and unused vacation earned through the date of termination,
at the rate in effect at the time of termination, less standard deductions and
withholdings. In addition, subject to Executive (a) furnishing to the Company an
executed waiver and release of claims in the form attached hereto as Exhibit A
(or in such other form as may be specified by the Company in order to comply
with then-existing legal requirements to effect a valid release of claims) (the
"Release"); and (b) allowing the Release to become effective in accordance with
its terms, then Executive shall be entitled to the following:

        (i)    payment of (a) an amount equal to one times (1.0x) Executive's
annual Base Salary in effect at the time of termination (but determined prior to
any reduction in Base Salary that would give rise to Executive's right to
voluntarily resign for "Good Reason" pursuant to Section 4.6.2), less required
deductions and withholdings, and (b) an amount equal to one times (1.0x)
Executive's on-target annual performance incentive bonus in effect at the time
of termination, less required deductions and withholdings, such amounts
described in (a) and (b) hereof to be paid in installments over twelve
(12) months following the date of Executive's termination in accordance with the
Company's payroll practices commencing within sixty (60) days of the date of
Executive's termination;

        (ii)   if the date of Executive's termination is within the thirty
(30) days immediately preceding or the twelve (12) months immediately following
a Corporate Transaction (as defined below), the vesting of all equity awards
granted to Executive prior to the date of termination shall accelerate such that
all such awards shall be deemed fully vested and immediately exercisable; and

4

--------------------------------------------------------------------------------



        (iii) continued participation in the medical, dental and vision plans in
which Executive (and where applicable, Executive's spouse and dependents) was
enrolled as of the date of Executive's termination until the earlier of: (a) the
date that is twelve (12) months after the date of Executive's termination, or
(b) the date upon which Executive becomes eligible to enroll in any similar plan
offered or provided by an employer other than the Company, at the same premium
rates and cost sharing as may be charged from time to time for employees
generally, as if Executive had continued in employment during such period.
Executive agrees to immediately notify the Company in writing in the event
Executive becomes eligible to so enroll.

        4.6    Definitions.    For purposes of this Agreement, the following
terms shall have the following meanings:

        4.6.1    Complete Disability.    "Complete Disability" shall mean the
inability of Executive to perform Executive's duties under this Agreement, even
with reasonable accommodation, because Executive has become permanently disabled
within the meaning of any policy of disability income insurance covering
employees of the Company then in force. In the event the Company has no policy
of disability income insurance covering employees of the Company in force when
Executive becomes disabled, the term "Complete Disability" shall mean the
inability of Executive to perform Executive's duties under this Agreement,
whether with or without reasonable accommodation, by reason of any incapacity,
physical or mental, which the Company, based upon medical advice or an opinion
provided by a licensed physician acceptable to the Company, determines to have
incapacitated Executive from satisfactorily performing all of Executive's usual
services for the Company, with or without reasonable accommodation, for a period
of at least one hundred twenty (120) days during any twelve (12) month period
(whether or not consecutive). Based upon such medical advice or opinion, the
determination of the Company shall be final and binding and the date such
determination is made shall be the date of such Complete Disability for purposes
of this Agreement.

        4.6.2    Good Reason.    "Good Reason" for Executive to terminate
Executive's employment hereunder shall mean the occurrence of any of the
following events without Executive's consent:

        (i)    a change in Executive's title that is accompanied by a material
reduction in Executive's duties, authority, or responsibilities relative to
Executive's duties, authority, or responsibilities in effect immediately prior
to such reduction;

        (ii)   the relocation of Executive's principal business location to a
point that requires a one-way increase of Executive's commuting distance of more
than fifty (50) miles; or

        (iii) a material reduction by the Company of Executive's Base Salary as
initially set forth herein or as the same may be increased from time to time;

        (iv)  failure of the Company to obtain the agreement from any successor
to assume and agree to perform the Company's obligations under this Agreement;

provided, however, that such termination by Executive shall only be deemed for
Good Reason pursuant to the foregoing definition if: (A) Executive gives the
Company written notice of the intent to terminate for Good Reason within thirty
(30) days following the first occurrence of the condition(s) that Executive
believes constitutes Good Reason, which notice shall describe such condition(s);
(B) the Company fails to remedy such condition(s) within thirty (30) days
following receipt of the written notice (the "Cure Period"); and (C) Executive
terminates his employment within thirty (30) days following the end of the Cure
Period.

5

--------------------------------------------------------------------------------



        4.6.3    Cause.    "Cause" for the Company to terminate Executive's
employment hereunder shall mean the occurrence of any of the following events,
as determined by the Company, in its sole discretion:

        (i)    Executive's willful and repeated failure to satisfactorily
perform Executive's job duties;

        (ii)   Executive's willful commission of an act that materially injures
the business of the Company;

        (iii) Executive's willful refusal or failure to follow lawful and
reasonable directions of the Board or the appropriate individual to whom
Executive reports;

        (iv)  Executive's conviction of, or plea of nolo contendere to, any
felony involving moral turpitude;

        (v)   Executive's engaging or in any manner participating in any
activity which is directly competitive with or injurious to the Company or any
of its Affiliates or which violates any material provisions of Sections 2 and/or
5 hereof or the PIIA (as defined in Section 5);

        (vi)  Executive's commission of any fraud against the Company, its
Affiliates, employees, agents or customers or use or intentional appropriation
for Executive's personal use or benefit of any funds or properties of the
Company not authorized by the Board to be so used or appropriated; or

        (vii) Executive's material breach of or willful failure to comply with
Company policies, including but not limited to equal employment opportunity or
harassment policies, insider trading policies, code of ethics or conflict of
interest policies, non-disclosure and confidentiality policies, travel and
expense policies, workplace violence policies, Sarbanes-Oxley compliance
policies, policies governing preparation and approval of financial statements,
and/or policies governing the making of financial commitments on behalf of the
Company.

        4.6.4    Corporate Transaction.    A "Corporate Transaction" is an
Acquisition or Asset Transfer of the Company. An "Acquisition" shall mean
(A) any consolidation or merger of the Company with or into any other
corporation or other entity or person, or any other corporate reorganization, in
which the capital stock of the Company immediately prior to such consolidation,
merger or reorganization, represents less than 50% of the voting power of the
surviving entity (or, if the surviving entity is a wholly owned subsidiary, its
parent) immediately after such consolidation, merger or reorganization; or
(B) any transaction or series of related transactions to which the Company is a
party in which in excess of fifty (50%) of the Company's voting power is
transferred; provided that an Acquisition shall not include (x) any
consolidation or merger effected exclusively to change the domicile of the
Company, or (y) any transaction or series of transactions principally for bona
fide equity financing purposes in which cash is received by the Company or any
successor or indebtedness of the Company is cancelled or converted or a
combination thereof. "Asset Transfer" shall mean a sale, lease, license or other
disposition or all or substantially all of the assets of the Company.

        4.7    Survival of Certain Sections.    Sections 2.2, 3.7, 4, 5, 6, 7,
8, 9, 12, 13, 16 and 18 of this Agreement shall survive the termination of this
Agreement.

        4.8    Parachute Payment.    If any payment or benefit the Executive
would receive pursuant to this Agreement ("Payment") would (i) constitute a
"Parachute Payment" within the meaning of Section 280G of the Internal Revenue
Code (the "Code"), and (ii) but for this sentence, be subject to the excise tax
imposed by Section 4999 of the Code (the "Excise Tax"), then such Payment shall
be reduced to the Reduced Amount. The "Reduced Amount" shall be either (x) the
largest portion of the Payment that would result in no portion of the Payment
being subject to the Excise Tax or (y) the largest portion of

6

--------------------------------------------------------------------------------




the Payment, which such amount, after taking into account all applicable
federal, state and local employment taxes, income taxes, and the Excise Tax (all
computed at the highest applicable marginal rate), results in the Executive's
receipt, on an after-tax basis, of the greatest amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting "Parachute
Payments" is necessary so that the Payment equals the Base Amount, the Payments
shall be reduced on a nondiscretionary basis in such a way as to minimize the
reduction in the economic value deliverable to Executive. Where more than one
payment has the same value for this purpose and they are payable at different
times they shall be reduced on a pro rata basis.

        4.9    Application of Section 409A of the Internal Revenue
Code.    Notwithstanding anything to the contrary set forth herein, any payments
and benefits provided under this Agreement (the "Severance Benefits") that
constitute "deferred compensation" within the meaning of Section 409A of the
Code and the regulations and other guidance thereunder and any state law of
similar effect (collectively "Section 409A") shall not commence in connection
with Executive's termination of employment unless and until Executive has also
incurred a "separation from service" (as such term is defined in Treasury
Regulation Section 1.409A-1(h) ("Separation From Service"), unless the Company
reasonably determines that such amounts may be provided to Executive without
causing Executive to incur the additional twenty percent (20%) tax under
Section 409A.

        It is intended that each payment under this Agreement shall constitute a
separate "payment" and each installment of the Severance Benefits payments
provided for in this Agreement shall be treated as a separate "payment" for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(i). For the avoidance of
doubt, it is intended that payments of the Severance Benefits set forth in this
Agreement satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under Treasury Regulation
Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the
Company (or, if applicable, the successor entity thereto) determines that the
Severance Benefits constitute "deferred compensation" under Section 409A and
Executive is, on the termination of service, a "specified employee" of the
Company or any successor entity thereto, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the Severance Benefit payments shall be delayed
until the earlier to occur of: (i) the date that is six months and one day after
Executive's Separation From Service, or (ii) the date of Executive's death (such
applicable date, the "Specified Employee Initial Payment Date"), the Company (or
the successor entity thereto, as applicable) shall (A) pay to Executive a lump
sum amount equal to the sum of the Severance Benefit payments that Executive
would otherwise have received through the Specified Employee Initial Payment
Date if the commencement of the payment of the Severance Benefits had not been
so delayed pursuant to this Section and (B) commence paying the balance of the
Severance Benefits in accordance with the applicable payment schedules set forth
in this Agreement.

7

--------------------------------------------------------------------------------



        Notwithstanding anything to the contrary set forth herein, Executive
shall receive the Severance Benefits described above, if and only if Executive
duly executes and returns to the Company within the applicable time period set
forth therein, a separation agreement containing the Company's standard form of
release of claims in favor of the Company (attached to this Agreement as
Exhibit A) and other standard provisions, including without limitation, those
relating to non-disparagement and confidentiality (the "Separation Agreement"),
and permits the release of claims contained therein to become effective in
accordance with its terms. Notwithstanding any other payment schedule set forth
in this Agreement, none of the Severance Benefits shall be paid or otherwise
delivered prior to the effective date of the Separation Agreement. Except to the
extent that payments may be delayed until the Specified Employee Initial Payment
Date pursuant to the preceding paragraph, on the first regular payroll pay day
following the effective date of the Separation Agreement, the Company shall pay
Executive the Severance Benefits Executive would otherwise have received under
the Agreement on or prior to such date but for the delay in payment related to
the effectiveness of the Separation Agreement, with the balance of the Severance
Benefits being paid as originally scheduled. All amounts payable under the
Agreement shall be subject to standard payroll taxes and deductions.

        All reimbursements provided under this Agreement shall be made or
provided in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (a) any reimbursement shall be for expenses
incurred during Executive's lifetime (or during a shorter period of time
specified in this Agreement), (b) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (c) the reimbursement of an eligible
expense shall be made on or before the last day of the calendar year following
the year in which the expense is incurred and (d) the right to reimbursement is
not subject to liquidation or exchange for another benefit.

5.     CONFIDENTIAL AND PROPRIETARY INFORMATION.

        5.1   As a condition of employment Executive agrees to execute and abide
by the Company's Proprietary Information and Inventions Agreement ("PIIA").

        5.2   Executive recognizes that Executive's employment with the Company
will involve contact with information of substantial value to the Company, which
is not generally known in the trade, and which gives the Company an advantage
over its competitors who do not know or use it, including but not limited to,
techniques, designs, drawings, processes, inventions know how, strategies,
marketing, and/or advertising plans or arrangements, developments, equipment,
prototypes, sales, supplier, service provider, vendor, distributor and customer
information, and business and financial information relating to the business,
products, services, practices and techniques of the Company, (hereinafter
referred to as "Confidential and Proprietary Information"). Executive shall at
all times regard and preserve as confidential such Confidential and Proprietary
Information obtained by Executive from whatever source and shall not, either
during Executive's employment with the Company or thereafter, publish or
disclose any part of such Confidential and Proprietary Information in any manner
at any time, or use the same except on behalf of the Company, without the prior
written consent of the Company.

6.     ASSIGNMENT AND BINDING EFFECT.

        This Agreement shall be binding upon and inure to the benefit of
Executive and Executive's heirs, executors, personal representatives, assigns,
administrators and legal representatives. Because of the unique and personal
nature of Executive's duties under this Agreement, neither this Agreement nor
any rights or obligations under this Agreement shall be assignable by Executive.
This Agreement shall be binding upon and inure to the benefit of the Company and
its successors, assigns and legal representatives. Any such successor of the
Company shall be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, "successor" means any person,

8

--------------------------------------------------------------------------------




firm, corporation or other business entity which at any tie, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.

7.     NOTICES.

        All notices or demands of any kind required or permitted to be given by
the Company or Executive under this Agreement shall be given in writing and
shall be personally delivered (and receipted for) or faxed during normal
business hours or mailed by certified mail, return receipt requested, postage
prepaid, addressed as follows:

If to the Company:

CardioNet, Inc.
227 Washington St. #300
Conshohocken, PA 19428
Fax (610) 828-8048
Attention: Chief Executive Officer

If to Executive:

John Imperato

Any such written notice shall be deemed given on the earlier of the date on
which such notice is personally delivered or three (3) days after its deposit in
the United States mail as specified above. Either Party may change its address
for notices by giving notice to the other Party in the manner specified in this
section.

8.     CHOICE OF LAW.

        This Agreement is made in the Commonwealth of Pennsylvania. This
Agreement shall be construed and interpreted in accordance with the internal
laws of the Commonwealth of Pennsylvania. Any disputes or proceedings regarding
this Agreement shall be conducted in Conshohocken, Pennsylvania, or, by written
agreement of the Parties, at a mutually convenient location in the greater
Philadelphia, Pennsylvania area.

9.     INTEGRATION.

        This Agreement, including Exhibit A and the PIIA, contains the complete,
final and exclusive agreement of the Parties relating to the terms and
conditions of Executive's employment and the termination of Executive's
employment, and supersedes all prior and contemporaneous oral and written
employment agreements or arrangements between the Parties.

10.   AMENDMENT.

        This Agreement cannot be amended or modified except by a written
agreement signed by Executive and the Company.

11.   WAIVER.

        No term, covenant or condition of this Agreement or any breach thereof
shall be deemed waived, except with the written consent of the Party against
whom the wavier is claimed, and any waiver or any such term, covenant, condition
or breach shall not be deemed to be a waiver of any preceding or succeeding
breach of the same or any other term, covenant, condition or breach.

9

--------------------------------------------------------------------------------



12.   SEVERABILITY.

        The finding by a court of competent jurisdiction of the
unenforceability, invalidity or illegality of any provision of this Agreement
shall not render any other provision of this Agreement unenforceable, invalid or
illegal. Such court shall have the authority to modify or replace the invalid or
unenforceable term or provision with a valid and enforceable term or provision,
which most accurately represents the Parties' intention with respect to the
invalid or unenforceable term, or provision.

13.   INTERPRETATION; CONSTRUCTION.

        The headings set forth in this Agreement are for convenience of
reference only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing the Company, but
Executive has been encouraged to consult with, and has consulted with,
Executive's own independent counsel and tax advisors with respect to the terms
of this Agreement. The Parties acknowledge that each Party and its counsel has
reviewed and revised, or had an opportunity to review and revise, this
Agreement, and any rule of construction to the effect that any ambiguities are
to be resolved against the drafting Party shall not be employed in the
interpretation of this Agreement.

14.   REPRESENTATIONS AND WARRANTIES.

        Executive represents and warrants that Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that Executive's
execution and performance of this Agreement shall not violate or breach any
other agreements between Executive and any other person or entity.

15.   COUNTERPARTS.

        This Agreement may be executed in two counterparts, each of which shall
be deemed an original, all of which together shall contribute one and the same
instrument.

16.   ARBITRATION.

        To ensure the rapid and economical resolution of disputes that may arise
in connection with Executive's employment with the Company, Executive and the
Company agree that any and all disputes, claims, or causes of action, in law or
equity, arising from or relating to Executive's employment, or the termination
of that employment, will be resolved, to the fullest extent permitted by law, by
final, binding and confidential arbitration pursuant to the Federal Arbitration
Act in Conshohocken, Pennsylvania conducted by the Judicial Arbitration and
Mediation Services/Endispute, Inc. ("JAMS"), or its successors, under the then
current rules of JAMS for employment disputes; provided that the arbitrator
shall: (a) have the authority to compel adequate discovery for the resolution of
the dispute and to award such relief as would otherwise be permitted by law; and
(b) issue a written arbitration decision including the arbitrator's essential
findings and conclusions and a statement of the award. Accordingly, Executive
and the Company hereby waive any right to a jury trial. Both Executive and the
Company shall be entitled to all rights and remedies that either Executive or
the Company would be entitled to pursue in a court of law. The Company shall pay
any JAMS filing fee and shall pay the arbitrator's fee. The arbitrator shall
have the discretion to award attorneys fees to the party the arbitrator
determines is the prevailing party in the arbitration. Nothing in this Agreement
is intended to prevent either Executive or the Company from obtaining injunctive
relief in court to prevent irreparable harm pending the conclusion of any such
arbitration. Notwithstanding the foregoing, Executive and the Company each have
the right to resolve any issue or dispute involving confidential, proprietary or
trade secret information, or intellectual property rights, by Court action
instead of arbitration.

10

--------------------------------------------------------------------------------



17.   TRADE SECRETS OF OTHERS.

        It is the understanding of both the Company and Executive that Executive
shall not divulge to the Company and/or its subsidiaries any confidential
information or trade secrets belonging to others, including Executive's former
employers, nor shall the Company and/or its Affiliates seek to elicit from
Executive any such information. Consistent with the foregoing, Executive shall
not provide to the Company and/or its Affiliates, and the Company and/or its
Affiliates shall not request, any documents or copies of documents containing
such information.

18.   ADVERTISING WAIVER.

        Executive agrees to permit the Company, and persons or other
organizations authorized by the Company, to use, publish and distribute
advertising or sales promotional literature concerning the products and/or
services of the Company, or the machinery and equipment used in the provision
thereof, in which Executive's name and/or pictures of Executive taken in the
course of Executive's provision of services to the Company appear. Executive
hereby waives and releases any claim or right Executive may otherwise have
arising out of such use, publication or distribution.

11

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date first above written.

CARDIONET, INC.

   

By:

           

--------------------------------------------------------------------------------

     

Name:

 

Arie Cohen


--------------------------------------------------------------------------------

   

Title:

  Chief Executive Officer


--------------------------------------------------------------------------------

   

Dated:

           

--------------------------------------------------------------------------------

     

EXECUTIVE:

   

--------------------------------------------------------------------------------

JOHN IMPERATO

   

Dated:

           

--------------------------------------------------------------------------------

     

12

--------------------------------------------------------------------------------






EXHIBIT A
RELEASE AND WAIVER OF CLAIMS
TO BE SIGNED FOLLOWING TERMINATION WITHOUT CAUSE
OR RESIGNATION FOR GOOD REASON


        In consideration of the payments and other benefits set forth in the
Employment Agreement of                                    , 2008, to which this
form is attached, I, John Imperato, hereby furnish CARDIONET, INC. (the
"Company"), with the following release and waiver ("Release and Waiver").

        In exchange for the consideration provided to me by the Employment
Agreement that I am not otherwise entitled to receive, I hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, Affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Release and Waiver. This general release includes, but is not
limited to: (1) all claims arising out of or in any way related to my employment
with the Company or the termination of that employment; (2) all claims related
to my compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; () all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys' fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) ("ADEA"), and the the Pennsylvania Human
Rights Act (as amended) ("PHRA"). Notwithstanding the foregoing, I shall be
entitled to enforce the terms of any employee benefit plan of the Company in
which I am, on the date of this Release and Waiver, due a benefit, and to be
indemnified by the Company as to any liability, cost or expense for which I
would have been indemnified during employment, in accordance with the bylaws of
the Company, for actions taken on behalf of the Company within the scope of my
employment with the Company.

        I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: "A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor." I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to any claims I may
have against the Company.

        I acknowledge that, among other rights, I am waiving and releasing any
rights I may have under ADEA, that this Release and Waiver is knowing and
voluntary, and that the consideration given for this Release and Waiver is in
addition to anything of value to which I was already entitled as an executive of
the Company. If I am forty (40) years of age or older upon execution of this
Release and Waiver, I further acknowledge that I have been advised, as required
by the Older Workers Benefit Protection Act, that: (a) the release and waiver
granted herein does not relate to claims under the ADEA which may arise after
this Release and Waiver is executed; (b) I should consult with an attorney prior
to executing this Release and Waiver; and (c) I have twenty-one (21) days from
the date of termination of my employment with the Company in which to consider
this Release and Waiver (although I may choose voluntarily to execute this
Release and Waiver earlier); (d) I have seven (7) days following the execution
of this Release and Waiver to revoke my consent to this Release and Waiver; and
(e) this Release and Waiver shall not be effective until the seven (7) day
revocation period has expired without my having previously revoked this Release
and Waiver.

1

--------------------------------------------------------------------------------



        I acknowledge my continuing obligations under my Proprietary Information
and Inventions Agreement. Pursuant to the Proprietary Information and Inventions
Agreement I understand that among other things, I must not use or disclose any
confidential or proprietary information of the Company and I must immediately
return all Company property and documents (including all embodiments of
proprietary information) and all copies thereof in my possession or control. I
understand and agree that my right to the severance pay I am receiving in
exchange for my agreement to the terms of this Release and Waiver is contingent
upon my continued compliance with my Proprietary Information and Inventions
Agreement.

        I agree, covenant and promise that I will not in any way communicate the
terms of this Release and Waiver to any person other than my immediate family,
my attorney and my financial consultant or when necessary to enforce this
Release and Waiver or to advise a third party of my obligations under this
Release and Waiver. I agree not to disparage the name, business reputation or
business practices of the Company, or any of its subsidiaries or Affiliates, or
their respective officers, employees and directors.

        This Release and Waiver constitutes the complete, final and exclusive
embodiment of the entire agreement between the Company and me with regard to the
subject matter hereof. I am not relying on any promise or representation by the
Company that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.

 
   
   
   
 

Date:

 

--------------------------------------------------------------------------------

    By:  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.37



CARDIONET, INC. EMPLOYMENT AGREEMENT
RECITALS
AGREEMENT
EXHIBIT A RELEASE AND WAIVER OF CLAIMS TO BE SIGNED FOLLOWING TERMINATION
WITHOUT CAUSE OR RESIGNATION FOR GOOD REASON
